UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-1887


NORMAN GATEWOOD,

                     Plaintiff - Appellant,

              v.

SONY CORPORATION OF AMERICA,

                     Defendant - Appellee.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Frank D. Whitney, District Judge. (3:19-cv-00087-FDW-DCK)


Submitted: December 17, 2020                                Decided: December 21, 2020


Before THACKER, HARRIS, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Norman Gatewood, Appellant Pro Se. Jonathan Andrew David, Gregory Scott Gewirtz,
LERNER, DAVID, LITTENBERG, KRUMHOLZ & MENTLIK, LLP, Cranford, New
Jersey, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Norman Gatewood appeals the district court’s order granting Sony Corporation of

America’s (“Sony”) renewed motion to dismiss Gatewood’s second amended complaint

purporting to allege a copyright infringement claim against Sony. We have reviewed the

record and discern no error by the district court. Accordingly, we affirm the district court’s

judgment. See Gatewood v. Sony Corp. of Am., No. 3:19-cv-00087-FDW-DCK (W.D.N.C.

July 27, 2020). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.


                                                                                 AFFIRMED




                                              2